Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claims 1-2, 4-5, 8-10 and 32 were pending are allowed.
All other claims were canceled. 
Amended in claims filed on 05/13/2022  were entered.  
Discussed allowance with Kortney Klinkel  (SPE) on 07/19/2022. 




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022  has been entered.
 

Reasons for Allowance

Claims 1-2, 4-5 and 8-10 and 32 are allowed.  The references Gardener et al.,  Edwards, et al.  (EP 935 238, WO 2014/097041 (spec ref)) and S. Peters et al. does not teach nor suggests the invention of amended claims. Claims as amendment now requires treating small cell lung cancer with a combination therapy followed by monotherapy. In Fig. 7 and Ex 5 of the specification show that synergistic tumor shrinking ability of the combination therapy continues even after the Pt drug is stopped, which is unexpected given the closest prior art (art of record). Absent a relevant teaching suggesting we would expect to see differences, applicant is entitled to the full scope. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627